Citation Nr: 0020613	
Decision Date: 07/26/00    Archive Date: 08/10/00

DOCKET NO.  96-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of service-connected right ankle instability with 
post-traumatic arthritis, rated as 20 percent disabling 
effective from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right ankle 
instability with post-traumatic arthritis, and assigned a 10 
percent evaluation effective from December 22, 1990.  
Subsequently, the RO, by a September 1997 decision, re-
evaluated the veteran's service-connected right ankle 
disability as 20 percent disabling, effective from 
December 22, 1990.  In May 1999, the Board denied the claim 
for a higher evaluation.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 1999, the veteran's representative and 
VA General Counsel filed a joint motion to vacate the Board's 
May 1999 decision.  The Court vacated the Board's decision in 
accordance with the joint motion and remanded the case to the 
Board for further action.


FINDING OF FACT

The veteran experiences marked limitation of motion in the 
right ankle with dorsiflexion limited to 5 degrees and 
plantar flexion limited to 10 degrees.


CONCLUSION OF LAW

An evaluation greater than 20 percent for right ankle 
instability with post-traumatic arthritis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a 
(Diagnostic Codes 5003, 5010, 5262, 5270, 5271, 5272, 5273, 
5274) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected right ankle disability is manifested by 
chronic pain and instability which have become worse over 
time, thereby entitling the veteran to a higher evaluation.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

The Facts

Service medical records show treatment for right ankle pain 
and swelling in November 1983.  The diagnosis was recurrent 
right ankle sprain.  

VA treatment records, dated from February 1991 to May 1992, 
show the veteran's complaints of right leg and ankle pain, as 
well as observations of fibula tenderness.  See VA treatment 
records dated in February 1991 and March 1991.  The diagnosis 
in February 1991 was Achilles tendinitis, and in March 1991, 
the veteran was seen for what he thought was a possible 
fracture.  Following x-ray evaluation, the diagnosis was 
stress fracture of the right fibula.  VA treatment records 
show that the veteran's right ankle was casted for one month 
beginning in March 1991. 

Interestingly, February 1991 right lower leg x-rays were 
negative for a fracture, periosteal reaction, or soft tissue 
density.  On the other hand, March 1991 right ankle x-rays 
revealed a focal, benign-appearing periosteal bone formation 
along the distal shaft of the fibula about two inches above 
the ankle joint possibly related to an earlier trauma and a 
subchondral osteophyte formation arising from the anterior 
lip of the distal tibia consistent with a degenerative 
process.

Private treatment records from Dr. Lee J. Krantz, dated from 
November 1991 to July 1994, show that the veteran was given 
Tylenol # 3 and/or Darvocet for pain.  See treatment records 
dated in November 1991, December 1991, and January 1992.  
However, it is not clear from these records whether this pain 
medication was given for his right ankle disability or an 
unrelated disorder.


At the veteran's first VA examination, conducted in April 
1992, the veteran reported that he began to experience pain 
in his right ankle approximately 16 months earlier and he was 
diagnosed with a stress fracture.  He complained of right 
ankle pain, especially in cold and damp weather, as well as 
following physical activity.  On examination, no swelling was 
seen.

At a July 1994 VA examination, the veteran reported initially 
injuring his right ankle in 1983 while in military service 
and thereafter having periodic buckling episodes, including 
an incident in December 1990, just prior to his separation 
from military service.  It was reported that his first post-
service treatment was obtained from a private physician (Dr. 
Tim Overcash) who concluded that there was no break, and the 
veteran was advised to take aspirin and stay off his ankle.  
He was next evaluated at a VA medical center (VAMC) and the 
examining physician may have suspected ankle instability.  
Subsequently, about a month later, the veteran was seen by a 
podiatrist who thought the veteran's history and symptoms 
were consistent with a stress fracture.  However, no x-rays 
were taken.  Nonetheless, the veteran was casted for 6 weeks.  
It was reported that the veteran was treated at a VAMC in 
February 1991 because of right leg pain; examination at the 
time revealed no swelling, but he had tenderness in the 
Achilles tendon area.  X-rays at that time were negative.  
The diagnosis was Achilles tendonitis.  The veteran was 
treated with Motrin. 

On examination, the right ankle showed obvious enlargement 
with prominence in the lateral aspect of the ankle joint.  
Medial lateral instability was noted.  Anterior drawer sign 
was negative.  The circumference of the ankle on the right 
side was 10 and 3/4 inches versus 10 and 1/4 inches on the 
left.  The examiner opined that the veteran had moderate 
restriction in the range of motion of the right ankle joint.  
Specifically, dorsiflexion was 0 degrees and plantar flexion 
was 20 degrees.  The stress views of both ankles showed 20 
degrees of talar tilt as opposed to 0 degrees on the opposite 
side.  X-rays of the ankle joint revealed a 5 millimeter 
medial joint space widening of the right ankle (the examiner 
indicated that normal space was 2 

millimeters or less) and moderate post-traumatic 
osteoarthritis with marginal osteophytes.  The diagnoses were 
right ankle mortise instability and post-traumatic 
osteoarthritis.  The examiner also opined that 

[h]istorically it becomes quite evident 
that [the veteran's] original problem 
dates back to the 1983 [in-service] 
injury. . .  It also further becomes [an] 
undeniable fact that the [veteran] 
continued to have episodes of the ankle 
modus instability which he simply tended 
to ignore.  It must further be pointed 
out that he did have the inversion injury 
to the right ankle during the intramural 
basketball game in December 1990 which he 
attributed to . . . the series of the 
buckling episodes. . .  [T]here is little 
doubt in the mind of this examiner that 
the [veteran] sustained the major 
ligamentous rupture of the right ankle 
joint as a result of service-connected 
injury in 1983 and further aggravated by 
1990 injury, eventually resulting in 
post[-]traumatic osteoarthritis.  

A July 1994 x-ray revealed a slight deformity of the distal 
end of the right tibia and fibula probably due to an old 
fracture, widening of the mortise angle, slight swelling of 
the soft tissue, and moderate post-traumatic arthritis.

In August 1996, the RO received from the veteran several 
photographs of his right ankle.  These appeared to show an 
enlarged right ankle.

At a September 1997 VA examination, the veteran reported the 
history of his right ankle injury and in-service and post-
service treatment as outlined above.  The veteran complained 
of right ankle instability with pain.  He reported that, 
while he was able to walk a long distance, he nonetheless 
experienced right ankle instability.  On examination, the 
right external malleolus was more prominent than the left 
one.  

No other deformity was noted.  The veteran had no pain with 
manipulation of the ankle.  No swelling or edema in either 
ankle was noted.  The inversion and eversion of the right 
foot was limited and was less than on the left side.  There 
was no pain with movement of the joints.  Range of motion 
studies disclosed right ankle dorsiflexion of 0 to 5 degrees 
and plantar flexion of 0 to 10 degrees.  X-rays of the right 
ankle in different positions were normal.  The diagnosis was 
history of trauma, right ankle, with limitation in range of 
motion.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher evaluation at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran has been service connected for right ankle 
instability with post-traumatic arthritis which has been 
rated as 20 percent disabling under Diagnostic Code 5271 
(limitation of motion).  See RO decisions entered in February 
1995 and September 1997.

Initially, the Board notes that, given potentially applicable 
rating criteria, a higher evaluation cannot be assigned under 
either Diagnostic Code 5271, Diagnostic Code 5272 (ankylosis 
of the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), or Diagnostic 
Code 5274 (astragalectomy).  This is so because the highest 
rating has already been specifically awarded under Diagnostic 
Code 5271, and the veteran does not have ankylosis of the 
subastragalar 

or tarsal joint (Diagnostic Code 5272), or malunion of the os 
calcis or astragalus (Diagnostic Code 5273).  Additionally, 
an astragalectomy has not been performed (Diagnostic Code 
5274).  

The veteran is entitled to a rating under Diagnostic Code 
5262 if he has malunion of the tibia and fibula with slight, 
moderate, or marked ankle disability, or nonunion of the 
tibia or fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a (1999).  Although it is not entirely clear 
that the fracture noted in March 1991 is part of the service-
connected disability, especially since no such problem was 
noted until after military service and such a problem has not 
been specifically service connected, the salient point to be 
made is that, even if the fracture is deemed to be part of 
the service-connected disability, as suggested by the 
December 1999 motion, no where in the record is there any 
suggestion of malunion or nonunion.  Consequently, a rating 
under these criteria is not warranted.  Furthermore, because 
the criteria of Diagnostic Code 5262 contemplate ankle 
"disability" in general terms, such criteria can be said to 
contemplate limitation of motion of the joint, especially 
since disability of the ankle joint is primarily rated on the 
basis of limitation of motion, as noted above.  See 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274.  Therefore, a 
rating separate from the one assigned under Diagnostic Code 
5271 may not be awarded.  38 C.F.R. § 4.14 (1999) (evaluation 
of the same manifestation under different diagnoses is to be 
avoided).

Given potentially applicable rating criteria, the veteran 
will only be entitled to a higher evaluation if ankylosis is 
shown.  Specifically, Diagnostic Code 5270 provides that 
ankylosis of either ankle warrants a 20 percent evaluation 
when there is ankylosis in plantar flexion at less than 30 
degrees; a 30 percent evaluation is warranted when there is 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; and a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a (Diagnostic Code 5270) 
(1999).


Significantly, the record does not show ankylosis of the 
right ankle.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In 
fact, at the veteran's July 1994 VA examination, right ankle 
range of motion included motion from 0 to 20 degrees of 
plantar flexion.  Similarly, at the September 1997 VA 
examination, right ankle range of motion was 5 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  In the 
absence of ankylosis, the Board may not rate his service-
connected right ankle disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, given the 
veteran's ankle motion, a higher evaluation is not warranted 
for the veteran's service-connected right ankle disability 
under Diagnostic Code 5270.  

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  Although the veteran has 
complained of pain that affects his ankle function, it is 
important to note that the veteran's 20 percent rating is for 
"marked" limitation of motion under Diagnostic Code 5271--
the highest disability rating available for limitation of 
motion of an ankle, short of ankylosis.  In such an instance, 
where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration 
of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

The December 1999 joint motion requires that discussion be 
provided on the question of entitlement to a separate rating 
for arthritis consistent with 38 C.F.R. § 4.59 and 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
Lichtenfels, the Court held that, Diagnostic Code 5003 and 
§ 4.59, when read together, indicate that painful motion of a 
major joint caused by degenerative arthritis, where the 

arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion.

In this regard, the Board notes that, while service 
connection is in effect for arthritis of the right ankle, 
such disability is evaluated on the basis of limitation of 
motion and is accounted for by the 20 percent evaluation 
already assigned under Diagnostic Code 5271.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Even the provisions of 
Diagnostic Code 5003 specifically mandate that arthritis is 
to be rated on the basis of limitation of motion.  Diagnostic 
Code 5003.  Only when the limitation of motion of the joint 
involved is noncompensably disabling is a 10 percent rating 
to be assigned for each major joint affected by limitation of 
motion.  Id.  

The Court in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991), reversed and remanded a Board decision that had 
denied separate ratings for degenerative arthritis of the 
right foot and spine.  The Court in Hicks v. Brown, 
8 Vet. App. 417 (1995), vacated and remanded a Board decision 
that had denied the veteran's claims for increased 
(compensable) ratings for his service-connected left and 
right hip disabilities.  However, the Court, in both 
Lichtenfels, supra, and Hicks, supra, stated that 38 C.F.R. 
§§ 4.59, 4.71a, and Diagnostic Code 5003 allowed a veteran to 
be awarded a compensable disability award for arthritis when 
the veteran, unlike the current veteran, did not have a 
compensable degree of limitation of motion of the joint 
effected by arthritis.  Lichtenfels, at 488; Hicks, at 420, 
421.  The Court in Lichtenfels, supra, also held that the 
veteran could be awarded separate compensable ratings under 
Diagnostic Code 5003 for the service-connected degenerative 
joint disease he had in his lumbar spine, thoracic spine, and 
right foot.  Lichtenfels, at 488.  The Court did not state in 
either decision that a veteran was entitled to separate 
compensable disability awards for both arthritis (under 
Diagnostic Code 5003) and limitation of motion (under another 
Diagnostic Code) in the same joint.  In short, assigning 
separate ratings on the basis of both arthritis under 
Diagnostic Code 5003 and limitation of motion under 
Diagnostic Code 5271 would be inappropriate because it would 
violate the rule against pyramiding, 38 C.F.R. § 4.14 (1999), 
and the specific rule set out in Diagnostic Code 5003 itself.

Based on the foregoing arguments, the Board has given 
consideration to the potential application of various 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As discussed above, the 
medical evidence explicitly reveals that a 20 percent 
evaluation is in order for marked limitation of motion.  
However, the Board finds that the evidence does not establish 
that his right ankle disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has described his ankle as being so bad that his 
daily activity is adversely affected, the evidence of record 
does not demonstrate that ankle problems have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
his service-connected disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Code 5271, and the record available 
since the veteran filed his claim, a rating higher than 20 
percent is not warranted at any point during the pendency of 
this claim.  Fenderson, supra.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  In other words, the 
preponderance of the evidence is against the claim.  


ORDER

An evaluation greater than 20 percent for right ankle 
instability with post-traumatic arthritis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

